United States Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-12709 Tompkins Financial Corporation (Exact name of registrant as specified in its charter) New York 16-1482357 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) The Commons, P.O. Box 460, Ithaca, NY (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (607) 273-3210 Former name, former address, and former fiscal year, if changed since last report:NA Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-Tduring the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo o. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated Filer o Accelerated Filer x Non-Accelerated Filer o (Do not check if a smaller reporting company) Smaller Reporting Companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) Yes o No x. Indicate the number of shares of the Registrant's Common Stock outstanding as of the latest practicable date: Class Outstanding as of April 28, 2013 Common Stock, $0.10 par value 14,455,200 shares TOMPKINS FINANCIAL CORPORATION FORM 10-Q INDEX PAGE PART I -FINANCIAL INFORMATION Item 1 – Condensed Financial Statements Consolidated Statements of Condition as of March 31, 2013 and December 31, 2012 (Unaudited) 3 Consolidated Statements of Income for the three months ended March 31, 2013 and 2012 (Unaudited) 4 Consolidated Statements of Comprehensive Income for the three months ended March 31, 2013 and 2012 (Unaudited) 5 Consolidated Statements of Cash Flows for the three months ended March 31, 2013 and 2012 (Unaudited) 6 Consolidated Statements of Changes in Shareholders’ Equity for the three monthsended March 31, 2013 and 2012 (Unaudited) 8 Notes to Unaudited Consolidated Condensed Financial Statements 9-41 Item 2 - Management’s Discussion and Analysis of Financial Condition and Results of Operations 41-63 Item 3 - Quantitative and Qualitative Disclosures About Market Risk 64 Item 4 - Controls and Procedures 65 PART II - OTHER INFORMATION Item 1 – Legal Proceedings 65 Item 1A – Risk Factors 65 Item 2 – Unregistered Sales of Equity Securities and Use of Proceeds 65 Item 3 - Defaults Upon Senior Securities 66 Item 4 - Mine Safety Disclosures 66 Item 5 - Other Information 66 Item 6 - Exhibits 66 SIGNATURES EXHIBIT INDEX 2 TOMPKINS FINANCIAL CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CONDITION (In thousands, except share and per share data) (Unaudited) As of As of ASSETS 03/31/2013 12/31/2012 Cash and noninterest bearing balances due from banks $ $ Interest bearing balances due from banks Cash and Cash Equivalents Trading securities, at fair value Available-for-sale securities, at fair value (amortized cost of $1,489,481 at March 31, 2013 and $1,349,416 at December 31, 2012) Held-to-maturity securities, fair value of $24,355 at March 31, 2013, and $25,163 at December 31, 2012 Originated loans and leases, net of unearned income and deferred costs and fees Acquired loans and leases, covered Acquired loans and leases, non-covered Less:Allowance for loan and lease losses Net Loans and Leases FDIC Indemnification Asset Federal Home Loan Bank stock and Federal Reserve Bank stock Bank premises and equipment, net Corporate owned life insurance Goodwill Other intangible assets, net Accrued interest and other assets Total Assets $ $ LIABILITIES Deposits: Interest bearing: Checking, savings and money market Time Noninterest bearing Total Deposits Federal funds purchased and securities sold under agreements to repurchase Other borrowings, including certain amounts at fair value of $11,770 at March 31, 2013 and $11,847 at December 31, 2012 Trust preferred debentures Other liabilities Total Liabilities $ $ EQUITY Tompkins Financial Corporation shareholders' equity: Common Stock - par value $.10 per share: Authorized 25,000,000 shares; Issued: 14,482,927 at March 31, 2013; and 14,426,711 at December 31, 2012 Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Treasury stock, at cost – 98,610 shares at March 31, 2013, and 100,054 shares at December 31, 2012 ) ) Total Tompkins Financial Corporation Shareholders’ Equity Noncontrolling interests Total Equity $ $ Total Liabilities and Equity $ $ See notes to unaudited condensed consolidated financial statements 3 TOMPKINS FINANCIAL CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF INCOME Three Months Ended (In thousands, except per share data) (Unaudited) 03/31/2013 03/31/2012 INTEREST AND DIVIDEND INCOME Loans $ $ Due from banks 7 3 Federal funds sold 0 2 Trading securities Available-for-sale securities Held-to-maturity securities Federal Home Loan Bank stock and Federal Reserve Bank stock Total Interest and Dividend Income INTEREST EXPENSE Time certificates of deposits of $100,000 or more Other deposits Federal funds purchased and securities sold under agreements to repurchase Trust preferred debentures Other borrowings Total Interest Expense Net Interest Income Less:Provision for loan and lease losses Net Interest Income After Provision for Loan and Lease Losses NONINTEREST INCOME Insurance commissions and fees Investment services income Service charges on deposit accounts Card services income Mark-to-market loss on trading securities ) ) Mark-to-market gain on liabilities held at fair value 77 88 Other income Gain on securities transactions 2 Total Noninterest Income NONINTEREST EXPENSES Salaries and wages Pension and other employee benefits Net occupancy expense of premises Furniture and fixture expense FDIC insurance Amortization of intangible assets Merger related expenses 94 Other operating expense Total Noninterest Expenses Income Before Income Tax Expense Income Tax Expense Net Income attributable to Noncontrolling Interests and Tompkins Financial Corporation Less:Net income attributable to noncontrolling interests 33 33 Net Income Attributable to Tompkins Financial Corporation $ $ Basic Earnings Per Share $ $ Diluted Earnings Per Share $ $ See notes to unaudited condensed consolidated financial statements 4 Consolidated Statements of Comprehensive Income Three Months Ended (in thousands)(Unaudited) 03/31/2013 03/31/2012 Net income attributable to noncontrolling interests and Tompkins Financial Corporation $ $ Other comprehensive (loss) income, net of tax: Available-for-sale securities: Change in net unrealized gain/loss during the period ) ) Reclassification adjustment for net realized gain on sale of available-for-sale securities included in net income ) (1 ) Employee benefit plans: Amortization of net retirement plan actuarial gain Amortization of net retirement plan prior service cost (credit) 8 7 Amortization of net retirement plan transition liability 8 10 Other comprehensive (loss) income ) ) Subtotal comprehensive income attributable to noncontrolling interests and Tompkins Financial Corporation Less: Net income attributable to noncontrolling interests ) ) Total comprehensive income attributable to Tompkins Financial Corporation $ $ See notes to unaudited condensed consolidated financial statements. 5 CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) 03/31/2013 03/31/2012 OPERATING ACTIVITIES Net income attributable to Tompkins Financial Corporation $ $ Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan and lease losses Depreciation and amortization of premises, equipment, and software Amortization of intangible assets Earnings from corporate owned life insurance ) ) Net amortization on securities Mark-to-market loss on trading securities 82 Mark-to-market gain on liabilities held at fair value ) ) Gain on securities transactions ) (2 ) Net gain on sale of loans ) ) Proceeds from sale of loans Loans originated for sale ) ) Net gain on sale of bank premises and equipment ) (6 ) Stock-based compensation expense Increase in accrued interest receivable ) ) Decrease in accrued interest payable ) ) Proceeds from maturities and payments of trading securities Contribution to pension plan 0 ) Other, net ) Net Cash Provided by Operating Activities INVESTING ACTIVITIES Proceeds from maturities, calls and principal paydowns of available-for-sale securities Proceeds from sales of available-for-sale securities 0 Proceeds from maturities, calls and principal paydowns of held-to-maturity securities Purchases of available-for-sale securities ) ) Purchases of held-to-maturity securities ) ) Net (increase) decrease in loans ) Net (decrease) increase in Federal Home Loan Bank stock and Federal Reserve Bank stock ) Proceeds from sale of bank premises and equipment 72 18 Purchases of bank premises and equipment ) ) Net cash acquired (used) in acquisition 0 ) Other, net ) ) Net Cash Used in Investing Activities ) ) FINANCING ACTIVITIES Net increase in demand, money market, and savings deposits Net increase in time deposits Net (decrease) increase in Federal funds purchases and securities sold under agreements to repurchase ) Increase in other borrowings 0 Repayment of other borrowings ) ) Cash dividends ) ) Shares issued for dividend reinvestment plan Shares issued for employee stock ownership plan Net proceeds from exercise of stock options Tax benefit from stock option exercises 60 55 Net Cash Provided by Financing Activities Net (Decrease) Increase in Cash and Cash Equivalents ) Cash and cash equivalents at beginning of period Total Cash & Cash Equivalents at End of Period See notes to unaudited condensed consolidated financial statements. 6 CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) 03/31/2013 03/31/2012 Supplemental Information: Cash paid during the year for- Interest $ $ Cash paid during the year for- Taxes 76 Transfer of loans to other real estate owned See notes to unaudited condensed consolidated financial statements. 7 CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY (Unaudited) (in thousands except share and per share data) Common Stock Additional Paid-in Capital Retained Earnings Accumulated Other Comprehensive (Loss) Income Treasury Stock Non-controlling Interests Total Balances at January 1, 2012 $ ) $ ) $ $ Net income attributable to noncontrolling interests and Tompkins Financial Corporation 33 Other comprehensive income ) ) Total Comprehensive Income Cash dividends ($0.36 per share) ) ) Exercise of stock options and related tax benefit (30,976 shares, net) 3 Stock-based compensation expense Shares issued for dividend reinvestment plan (17,383 shares, net) 2 Shares issued for employee stock ownership plan (25,655 shares) 2 Directors deferred compensation plan ((1,672) shares, net) ) 61 0 Net shares issued related to restricted stock Forfeiture of restricted shares (200 shares) Balances at March 31, 2012 $ ) $ ) $ $ Balances at January 1, 2013 $ ) $ ) $ $ Net income attributable to noncontrolling interests and Tompkins Financial Corporation 33 Other comprehensive (loss) income ) ) Total Comprehensive Income Cash dividends ($0.38 per share) ) ) Exercise of stock options and related tax benefit (15,567 shares, net) 1 Shares issued for dividend reinvestment plan (23,532 shares, net) 2 Compensation expense stock options Shares issued for employee stock ownership plan (17,290 shares, net) 2 Directors deferred compensation plan ((1,444) shares, net) ) 17 0 Forfeiture of restricted shares (173 shares) Balances at March 31, 2013 $ ) $ ) $ $ See notes to unaudited condensed consolidated financial statements 8 NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1. Business Tompkins Financial Corporation (“Tompkins” or the “Company”) is headquartered in Ithaca, New York and is registered as a Financial Holding Company with the Federal Reserve Board under the Bank Holding Company Act of 1956, as amended. The Company is a locally oriented, community-based financial services organization that offers a full array of products and services, including commercial and consumer banking, leasing, trust and investment management, financial planning and wealth management, insurance, and brokerage services.At March 31, 2013, the Company’s subsidiaries included:four wholly-owned banking subsidiaries, Tompkins Trust Company (the “Trust Company”), The Bank of Castile, Mahopac National Bank, VIST Bank; TFA Wealth Management, Inc., a wholly owned registered investment advisor (“TFA Wealth Management”); and a wholly-owned insurance agency subsidiary, Tompkins Insurance Agencies, Inc. (“Tompkins Insurance”). TFA Wealth Management and the trust division of the Trust Company provide a full array of investment services under the Tompkins Financial Advisors brand, including investment management, trust and estate, financial and tax planning as well as life, disability and long-term care insurance services.VIST Bank, through its VIST Capital Management brand (“VIST Capital Management”) provides investment advisory, retirement planning solutions, and brokerage services to our customers in southeastern Pennsylvania.The Company’s principal offices are located at The Commons, Ithaca, New York, 14851, and its telephone number is (607) 273-3210.The Company’s common stock is traded on the NYSE MKT LLC under the Symbol “TMP.” As a registered financial holding company, the Company is regulated under the Bank Holding Company Act of 1956 (“BHC Act”), as amended and is subject to examination and comprehensive regulation by the Federal Reserve Board (“FRB”). The Company is also subject to the jurisdiction of the Securities and Exchange Commission (“SEC”) and is subject to disclosure and regulatory requirements under the Securities Act of 1933, as amended, and the Securities Act of 1934, as amended.The Company is subject to the rules of the NYSE MKT LLC for listed companies. The Company’s banking subsidiaries are subject to examination and comprehensive regulation by various regulatory authorities, including the Federal Deposit Insurance Corporation (“FDIC”), the Office of the Comptroller of the Currency (“OCC”), the New York State Department of Financial Services (“NYSDFS”), and the Pennsylvania Department of Banking and Securities (“PDBS”).Each of these agencies issues regulations and requires the filing of reports describing the activities and financial condition of the entities under its jurisdiction. Likewise, such agencies conduct examinations on a recurring basis to evaluate the safety and soundness of the institutions, and to test compliance with various regulatory requirements, including: consumer protection, privacy, fair lending, the Community Reinvestment Act, the Bank Secrecy Act, sales of non-deposit investments, electronic data processing, and trust department activities. The Company’s wealth management subsidiary is subject to examination and regulation by various regulatory agencies, including the SEC and the Financial Industry Regulatory Authority (“FINRA”).The trust division of Tompkins Trust Company is subject to examination and comprehensive regulation by the FDIC and NYSDFS. The Company’s insurance subsidiary is subject to examination and regulation by the NYSDFS and the Pennsylvania Insurance Department. 2. Basis of Presentation The unaudited consolidated financial statements included in this quarterly report do not include all of the information and footnotes required by GAAP for a full year presentation and certain disclosures have been condensed or omitted in accordance with rules and regulations of the Securities and Exchange Commission. In the application of certain accounting policies management is required to make assumptions regarding the effect of matters that are inherently uncertain. These estimates and assumptions affect the reported amounts of certain assets, liabilities, revenues, and expenses in the unaudited condensed consolidated financial statements. Different amounts could be reported under different conditions, or if different assumptions were used in the application of these accounting policies. The accounting policies that management considers critical in this respect are the determination of the allowance for loan and lease losses, the expenses and liabilities associated with the Company’s pension and post-retirement benefits, and the review of its securities portfolio for other than temporary impairment. In management’s opinion, the unaudited condensed consolidated financial statements reflect all adjustments of a normal recurring nature.The results of operations for the interim periods are not necessarily indicative of the results of operations to be expected for the full year ended December 31, 2013.The unaudited condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements and the notes thereto in the Company’s Annual Report on Form 10-K for the year ended December 31, 2012. There have been no significant changes to the Company’s accounting policies from those presented in the 2012 Annual Report on Form 10-K. Refer to Note 3- “Accounting Standards Updates” of this Report for a discussion of recently issued accounting guidelines. 9 Cash and cash equivalents in the consolidated statements of cash flow include cash and noninterest bearing balances due from banks, interest-bearing balances due from banks, and money market funds.Management regularly evaluates the credit risk associated with the counterparties to these transactions and believes that the Company is not exposed to any significant credit risk on cash and cash equivalents. The Company has evaluated subsequent events for potential recognition and/or disclosure, and determined that no further disclosures were required. The consolidated financial information included herein combines the results of operations, the assets, liabilities, and shareholders’ equity of the Company and its subsidiaries. Amounts in the prior periods’ unaudited condensed consolidated financial statements are reclassified when necessary to conform to the current periods’ presentation. All significant intercompany balances and transactions are eliminated in consolidation. 3. Accounting Standards Updates ASU 2011-11, “Balance Sheet (Topic 210) – Disclosures about Offsetting Assets and Liabilities.” ASU 2011-11 amends Topic 210, “Balance Sheet,” to require an entity to disclose both gross and net information about financial instruments, such as sales and repurchase agreements and reverse sale and repurchase agreements and securities borrowing/lending arrangements, and derivative instruments that are eligible for offset in the statement of financial position and/or subject to a master netting arrangement or similar agreement. ASU No. 2013-01, “Balance Sheet (Topic 210) – Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities,” clarifies that ordinary trade receivables are not within the scope of ASU 2011-11. ASU 2011-11, as amended by ASU 2013-01, became effective for the Company on January 1, 2013 and did not have a significant impact on the Company’s financial statements. ASU 2012-02, “Intangibles – Goodwill and Other (Topic 350) – Testing Indefinite-Lived Intangible Assets for Impairment.” ASU 2012-02 gives entities the option to first assess qualitative factors to determine whether the existence of events or circumstances leads to a determination that it is more likely than not that an indefinite-lived intangible asset is impaired. If, after assessing the totality of events or circumstances, an entity determines it is more likely than not that an indefinite-lived intangible asset is impaired, then the entity must perform the quantitative impairment test. If, under the quantitative impairment test, the carrying amount of the intangible asset exceeds its fair value, an entity should recognize an impairment loss in the amount of that excess. Permitting an entity to assess qualitative factors when testing indefinite-lived intangible assets for impairment results in guidance that is similar to the goodwill impairment testing guidance in ASU 2011-08. ASU 2012-02 became effective for the Company on January 1, 2013 and did not have a significant impact on the Company’s financial statements. ASU 2012-06, “Business Combinations (Topic 805) – Subsequent Accounting for an Indemnification Asset Recognized at the Acquisition Date as a Result of a Government-Assisted Acquisition of a Financial Institution (a consensus of the FASB Emerging Issues Task Force).” ASU 2012-06 clarifies the applicable guidance for subsequently measuring an indemnification asset recognized as a result of a government-assisted acquisition of a financial institution. Under ASU 2012-06, when a reporting entity recognizes an indemnification asset as a result of a government-assisted acquisition of a financial institution and, subsequently, a change in the cash flows expected to be collected on the indemnification asset occurs (as a result of a change in cash flows expected to be collected on the assets subject to indemnification), the reporting entity should subsequently account for the change in the measurement of the indemnification asset on the same basis as the change in the assets subject to indemnification.Any amortization of changes in value should be limited to the contractual term of the indemnification agreement (that is, the lesser of the term of the indemnification agreement and the remaining life of the indemnified assets). ASU 2012-06 became effective for the Company on January 1, 2013 and did not have a significant impact on the Company’s financial statements. ASU 2013-02, “Comprehensive Income (Topic 220) – Reporting of Amounts Reclassified Out of Accumulated Other Comprehensive Income.”ASU 2013-02 amends recent guidance related to the reporting of comprehensive income to enhance the reporting of reclassifications out of accumulated other comprehensive income. ASU 2013-02 became effective for the Company on January 1, 2013 and did not have a significant impact on the Company’s financial statements other than providing the additional required disclosure, which are disclosed in Note 10 – “Other Comprehensive Income (Loss)”. 10 4. Mergers and Acquisitions On August 1, 2012,Tompkins completed its acquisition of VIST Financial Corp. (“VIST Financial”), a financial holding company headquartered in Wyomissing, Pennsylvania, and parent to VIST Bank, VIST Insurance, LLC (“VIST Insurance”), and VIST Capital Management, LLC (“VIST Capital Management”).On the acquisition date, VIST Financial had $1.4 billion in total assets, which included $889.3 million in loans, and $1.2 billion in deposits.On the acquisition date, VIST Financial was merged into Tompkins.VIST Bank, a Pennsylvania state-chartered commercial bank, became a wholly-owned subsidiary of Tompkins and will continue to operate as a separate subsidiary bank of Tompkins.VIST Insurance was merged into Tompkins Insurance Agencies, Inc., and VIST Capital Management became part of Tompkins Financial Advisors.The acquisition expands the Company’s presence into the southeastern region of Pennsylvania. The acquisition was a stock transaction.Under the terms of the merger agreement, each share of VIST Financial common stock was cancelled and converted into the right to receive 0.3127 shares of Tompkins common stock, with any fractional share entitlement paid in cash, resulting in the Company issuing 2,093,689 shares at a fair value of $82.2 million.The Company also paid $1.2 million to retire outstanding VIST Financial employee stock options; while other VIST Financial employee stock options were converted into options to purchase Tompkins’ common stock, with an aggregate fair value of $1.1 million.In addition, immediately prior to the completion of the merger, Tompkins purchased from the United States Department of the Treasury the issued and outstanding shares of VIST Financial Fixed Rate Cumulative Perpetual Preferred Stock, Series A, as well as the warrant to purchase shares of VIST Financial common stock issued in connection with the issuance of the preferred stock (the “TARP Purchase”) and any accrued and unpaid dividends for an aggregate purchase price of $26.5 million. The securities purchased in the TARP Purchase were cancelled in connection with the consummation of the merger. The acquisition was accounted for under the acquisition method of accounting and accordingly, assets acquired, liabilities assumed and consideration exchanged were recorded at their estimated fair values as of acquisition date.VIST Financial’s assets and liabilities were recorded at their preliminary estimated fair values as of August 1, 2012, the acquisition date, and VIST Financial’s results of operations have been included in the Company’s Consolidated Statements of Income since that date. The assets acquired and liabilities assumed in the acquisition were recorded at their estimated fair values based upon management’s best estimates using information available at the date of the acquisition, including the use of third party valuation specialist.The fair values are preliminary estimates and subject to adjustment for up to one year after the closing date of the acquisition.The following table summarizes the estimated fair value of the acquired assets and liabilities. Consideration Paid (in thousands) August 1, 2012 Tompkins common stock issued $ Cash payment for fractional shares 13 Cash payments for VIST Financial employee stock options Fair value of VIST Financial employee stock options, converted to Tompkins' common stock options Cash payment for VIST Financial TARP, warrants and accrued and unpaid dividends $ Recognized amounts of identifiable assets acquired and liabilities assumed at estimated fair value Cash and cash equivalents $ Available-for-sale securities FHLB stock Loans and leases Premises and equipment Identifiable intangible assets Accrued interest receivable and other assets Deposits ) Borrowings ) Other liabilities ) Total identifiable assets $ Goodwill $ 11 Loans and leases acquired in the VIST Financial acquisition were recorded at fair value and subsequently accounted for in accordance with ASC Topic 310, and there was no carryover of related allowance for loan and lease losses.The fair values of loans acquired from VIST Financial were estimated using cash flow projections based on the remaining maturity and repricing terms.Cash flows were adjusted for estimated future credit losses and the rate of prepayments.Projected cash flows were then discounted to present value using a risk-adjusted market rate for similar loans. The following is a summary of the loans acquired in the VIST Financial acquisition as of the closing date. Acquired Credit Impaired Loans Acquired Non-Credit Impaired Loans Total Acquired Loans Contractually required principal and interest at acquisition $ $ $ Contractual cash flows not expected to be collected (non-accretable difference) 0 Expected cash flows at acquisition Interest component of expected cash flows (accretable difference) Fair value of acquired loans The core deposit intangible and customer related intangibles totaled $10.7 million and $5.3 million, respectively and are being amortized over their estimated useful lives of approximately 10 years and 15 years, respectively, using an accelerated method.The goodwill is not being amortized but will be evaluated at least annually for impairment. The goodwill, core deposit intangibles, and customer related intangibles are not deductible for taxes. The fair values of deposit liabilities with no stated maturities such as checking, money market, and savings accounts, were assumed to equal the carrying amounts since these deposits are payable on demand.The fair values of certificates of deposits and IRAs represent the present value of contractual cash flows discounted at market rates for similar certificates of deposit. The fair value of borrowings, which were mainly repurchase agreements with a large money center bank, was determined by discounted cash flow, as well as obtaining quotes from the money center bank.The Company also assumed trust preferred debentures.The fair value of these instruments was estimated by using the income approach whereby the expected cash flows over remaining estimated life are discounted using the Company’s credit spread over the current fully indexed yield based on an expectation of future interest rates derived from observed market interest rate curve and volatilities. Direct costs related to the acquisition were expensed as incurred.During the twelve months ended December 31, 2012, the Company incurred $15.6 million of merger and acquisition integration-related expenses, which have been separately stated in the Company’s Consolidated Statements of Income.For the three months ended March 31, 2013, the Company incurred $196,000 of merger and acquisition integration-related expenses. 12 5.Securities Available-for-Sale Securities The following table summarizes available-for-sale securities held by the Company at March 31, 2013: Available-for-Sale Securities March 31, 2013 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value (in thousands) Obligations of U.S. Government sponsored entities $ $ $
